[Cite as State v. Thompson, 2021-Ohio-2926.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                Plaintiff-Appellee,              :
                                                          No. 109253
                v.                               :

WIMBERLY THOMPSON,                               :

                Defendant-Appellant.             :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: APPLICATION DENIED
                RELEASED AND JOURNALIZED: August 23, 2021


                          Cuyahoga County Court of Common Pleas
                                Case No. CR-18-634365-A
                                Application for Reopening
                                    Motion No. 547552


                                           Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Tasha L. Forchione, Assistant Prosecuting
                Attorney, for appellant.

                Wimberly Thompson, pro se.


LISA B. FORBES, J.:

                  Wimberly Thompson has filed an application for reopening pursuant

to App.R. 26(B).          Thompson is attempting to reopen the appellate judgment

rendered in State v. Thompson, 8th Dist. Cuyahoga No. 109253, 2021-Ohio-376,
affirming his conviction and sentence for the offenses of felonious assault,

aggravated vehicular assault, violating a protection order, and operating a vehicle

while under the influence. We decline to reopen Thompson’s appeal.

              App.R. 26(B)(2)(b) requires that Thompson establish “a showing of

good cause for untimely filing if the application is filed more than 90 days after

journalization of the appellate judgment” that is subject to reopening. The Supreme

Court of Ohio, regarding the 90-day deadline provided by App.R. 26(B)(2)(b), has

established that:

      Consistent enforcement of the rule’s deadline by the appellate courts in
      Ohio protects on the one hand the state’s legitimate interest in the
      finality of its judgments and ensures on the other hand that any claims
      of ineffective assistance of appellate counsel are promptly examined
      and resolved.

      Ohio and other states “may erect reasonable procedural requirements
      for triggering the right to an adjudication,” Logan v. Zimmerman
      Brush Co. (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265,
      and that is what Ohio has done by creating a 90-day deadline for the
      filing of applications to reopen. * * * The 90-day requirement in the
      rule is “applicable to all appellants,” State v. Winstead (1996), 74 Ohio
      St.3d 277, 278, 658 N.E.2d 722.

State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7. See also

State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v.

Cooey, 73 Ohio St.3d 411, 653 N.E.2d 252 (1995); State v. Reddick, 72 Ohio St.3d

88, 647 N.E.2d 784 (1995).

              Thompson is attempting to reopen the appellate judgment that was

journalized on February 11, 2021. The application for reopening was not filed until

June 28, 2021, more than 90 days after journalization of the appellate judgment in
Thompson, supra. Thompson argues that “this request to grant this delayed

reopening [is] due to the unprecedented and extraordinary circumstance(s)

surrounding the Covid-19 global pandemic.” Thompson, however, has failed to

establish how the Covid-19 pandemic prevented the timely filing of his application

for reopening, and thus “offers no sound reason why he — unlike so many other Ohio

criminal defendants — could not comply with that fundamental aspect of the rule.”

Gumm at ¶ 7. See also State v. McCrimon, 8th Dist. Cuyahoga No. 87617, 2017-

Ohio-5742; State v. Hammond, 8th Dist. Cuyahoga No. 100656, 2016-Ohio-8300;

State v. Battiste, 8th Dist. Cuyahoga No. 102299, 2016-Ohio-7232.

              In addition, Thompson’s application for reopening exceeds the ten-

page limitation established by App.R. 26(B)(4). This procedural defect provides

sufficient grounds for dismissing the application for reopening. State v. Murawski,

8th Dist. Cuyahoga No. 70854, 2002-Ohio-3631; State v. Caldwell, 8th Dist.

Cuyahoga No. 44360, 2002-Ohio-2751; State v. Graham, 8th Dist. Cuyahoga No.

33350, 1975 Ohio App. LEXIS 6710 (June 12, 1975), reopening disallowed (July 21,

1994), motion No. 252743; State v. Schmidt, 8th Dist. Cuyahoga No. 57738, 1991

Ohio App. LEXIS 5787 (Dec. 5, 1991), reopening disallowed (Aug. 10, 1994), motion

No. 142174; and State v. Peeples, 8th Dist. Cuyahoga No. 54708, 1988 Ohio App.

LEXIS 5294 (Dec. 22, 1988), reopening disallowed (Aug. 24, 1994), motion No.

254080, aff’d, 71 Ohio St.3d 349, 643 N.E.2d 1112 (1994).

              Finally, Thompson’s application for reopening fails to contain a

sworn statement that sets forth the basis of the claim alleging that appellate
counsel’s representation was deficient and the manner in which the deficiency

prejudiced the outcome of the appeal. App.R. 26(B)(2)(d). The sworn statement is

mandatory, and the failure to comply with this requirement warrants denial of an

application to reopen. State v. Lechner, 72 Ohio St.3d 374, 650 N.E.2d 449 (1995).

See also State v. Franklin, 72 Ohio St.3d 372, 650 N.E.2d 447 (1995) (an affidavit

swearing to the truth of the allegations in the application falls short of the

requirements set forth in App.R. 26(B)(2)(d); application denied); State v. Bates,

8th Dist. Cuyahoga Nos. 97631, 97632, 97633, and 97634, 2015-Ohio-4176

(applying Lechner and recognizing that the sworn statement is mandatory); State v.

Brown, 8th Dist. Cuyahoga No. 77572, 2012-Ohio-5703 (where no sworn statement

was submitted, denial of the application for reopening solely on the basis of failing

to comply with App.R. 26(B)(2)(d) was affirmed because inclusion of the statement

was mandatory); and State v. Davis, 7th Dist. Mahoning No. 05 MA 3, 2007-Ohio-

7213 (failure to submit a sworn statement pursuant to App.R. 26(B)(2)(d) is

sufficient to deny an application to reopen).

              Accordingly, we deny Thompson’s application for reopening.




LISA B. FORBES, JUDGE

LARRY A. JONES, SR., P.J., and
MARY EILEEN KILBANE, J., CONCUR